Reasons for allowance




Claims 1-6, 13-24 are allowed.



The following is an examiner’s statement of reasons for allowance:


The closest prior art NPL- 3GPP TSG-RAN WG2 #99  R2-1708102 explains duplication is typically expected to be triggered when the radio conditions start to deteriorate, it is possible that in some cases MAC PDUs including the duplication control MAC CEs could fail to be received by the UE. While this might be less critical for deactivating the duplication (could mean some waste of resources), it could be an important problem when activating the duplication.. The network optionally transmits multiple copies of one duplication control MAC CE in different MAC PDUs, either on a single carrier or on different carriers, and the UE only acts on the first MAC GE and ignores other copies.   CN102026411 explains the MAC layer of the transmitting end generates a plurality of MAC subheads corresponding to the MAC SDU and MAC CE in the packet according to each MAC SDU and MAC CE in the packet, and a home identifier corresponding to the packet Carried in a first MAC subheader of a plurality of MAC subheaders corresponding to the packet, and a reserved bit R in the plurality of MAC subheaders is used to indicate whether the current MAC subheader carries a packet corresponding to the packet Attribution identification. Kim et al. (2016/0037526A1) explains a UE includes one MAC device and relays between logical channels set to the UE and serving cells in an active state through the MAC device. The MAC device receives a downlink MAC PDU from a Kazmi et al.(US 2016/0094446A1) explains media access control (MAC) layer can provide mapping between logical channels and transport channels, multiplexing of MAC SDUs from one or different logical channels onto transport blocks (TB) to be delivered to the physical layer on transport channels,de-multiplexing of MAC SDUs from one or different logical channels from transport blocks (TB) delivered from the physical layer on transport channels, scheduling information reporting, error correction through hybrid automatic repeat request (HARQ), priority handling between UEs by means of dynamic scheduling, priority handling between logical channels of one UE, and/or logical channel prioritization. In an example, the upper MAC can provide functions related to the RLC (e.g., multiplexing or de-multiplexing of MAC SDUs and/or scheduling), and the lower MAC can provide the other MAC functions (e.g., error correction through HARQ). In another example, the lower MAC can include all MAC functions.   Stattin et al(US 2016/0345302A1) explains newly provided entity may comprise sub-channels, sub-control elements and/or sub-functions. Reuse may be realized via a MAC SDU, which may be a signaling data unit of any structure, or as MAC control element, which also may have any structure. Further, more than one LCID can be repurposed for extended signaling and, reuse may be applied to identifiers other than LCIDs, e.g., Radio Bearer IDs, Secondary Cells or Secondary Cell Groups such as defined for LTE Dual Connectivity may be reused according to the 
However regarding claim 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  encapsulating a third MAC CE and a fourth MAC CE to a second transport block, wherein the first MAC CE and the third MAC CE are the same MAC CE, the second MAC CE is used for indicating a MAC CE which is the same as the first MAC CE, and the fourth MAC CE is used for indicating a same MAC CE which is the same as the third MAC CE; and sending the first transport block to a receiving end device through a first carrier, and sending the second transport block to the receiving end device through a second carrier. Further regarding claim 13 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  encapsulate a third MAC CE and a fourth MAC CE to a second transport block, wherein the first MAC CE and the third MAC CE are the same MAC CE, the second MAC CE is used for indicating a MAC CE which is the same as the first MAC CE, and the fourth MAC CE is used for indicating a MAC CE which is the same as the third MAC CE;.the transceiver is configured to send the first transport block to a receiving end device through a first carrier and send the second transport block to the receiving end device through a second carrier. Further regarding claim 19 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  the first transport block comprises a first media access control (MAC) control element (CE) and a second MAC CE, and the second transport block comprises a third MAC CE and a fourth MAC CE; the processor is configured to determine at least one MAC CE which is the same as the first MAC CE according to the second MAC CE, wherein the at least one MAC CE which is the same as the first MAC CE comprises .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478